Citation Nr: 0125667	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to basic eligibility for Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 determination by the 
VA Regional Office in Manila, the Republic of the Philippines 
(RO).  A notice of disagreement was received in April 2001, a 
statement of the case was issued in June 2001, and a 
substantive appeal was received in July 2001.


FINDINGS OF FACT

1.  In an administrative decision dated in January 1969, the 
appellant's claim of entitlement to basic eligibility or VA 
benefits was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence received since the January 1969 decision is not 
so significant, either by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 1969 decision which denied entitlement to 
basic eligibility to VA benefits is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001). 

2.  Evidence received since the January 1969 decision is not 
new and material, and the appellant's claim of entitlement to 
basic eligibility to VA benefits has not been reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
appellant for to basic eligibility to VA benefits was denied 
by a decision in January 1969.  The appellant was advised of 
that determination and furnished notice of appellate rights 
and procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

Prior to August 29, 2001, new and material evidence was 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
the amended regulation specifies that it is applicable only to 
claims filed on or after August 29, 2001.  The new regulation 
is therefore not applicable here.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The underlying claim in this case is a claim of basic 
eligibility to VA benefits. The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Service in the 
Regular Philippine Scouts, specified service as a Philippine 
Scout in the Regular Army or in the Commonwealth Army of the 
Philippines, and certain guerrilla service are included for 
compensation benefits.  38 C.F.R. § 3.8.

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro.

The appellant originally filed a claim for VA benefits in 
1968.  At that time, VA made inquiry of the United States 
Army in July 1968 to confirm any qualifying service for the 
appellant.  In December 1968, the Army responded that the 
"Subject has no service as a member or the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."  This was based 
upon the appellant's C-number, service number, name, date and 
place of birth, and alleged dates of service.

The appellant reapplied for benefits in November 2000, and 
submitted in connection with his claim a copy of an ID card, 
a translated statement by the appellant regarding his 
service, translated statements from an alleged former 
commanding officer and another alleged soldier, and a 
statement from a doctor stating that the appellant had scars 
the appellant reported were due to shrapnel wounds.  He also 
submitted a Form AGNR2 from the Adjutant General of the Armed 
Forces of the Philippines certifying that the appellant had 
served as a guerilla in the 1st Anderson Battalion from 
January 1945 to May 1945.

The RO denied the claim based upon the failure of the 
appropriate service department to certify any qualifying 
military service.  The RO reviewed the information submitted 
by the appellant in his attempt to reopen his claim.  
However, it was determined that the appellant had not 
provided any differing information from what had been 
submitted to the Army with the initial claim, and that 
further inquiry would serve no purpose.

The Board finds that the appellant has not submitted new and 
material evidence to reopen his claim.  While the statement 
and certification are new, he has not submitted any altered 
evidence regarding his name, service number, or date or place 
of birth.  The data which the service department would use to 
search for any record of the appellant's service would be 
identical to that submitted in 1968, and would presumably 
return the same negative response.  Because the service 
department record is controlling, any other information 
supplied by the appellant which will not impact the response 
of the service department is not material.  Therefore, the 
Board concludes that new and material evidence has not been 
presented, and the claim is not reopened.

The Board is mindful of the heightened notice and assistance 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), which was signed by the President in November, 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has also 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The record shows that 
the appellant has been fully advised of the pertinent laws 
and regulations as well as the type of evidence necessary to 
reopen his claim.  Moreover, the RO did request verification 
of pertinent identifying information from the veteran to 
determine whether another request to the service department 
was warranted.  He supplied the same identifying information.  
Applicable notice and assistance provisions of VCAA have been 
met.  It should be noted that nothing in the VCAA requires 
the reopening of a disallowed claim where new and material 
evidence has not been presented.  38 U.S.C.A. § 5103A(f).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

